Citation Nr: 9914134	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-48 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for shell 
fragment wound (SFW) of the left minor shoulder.

2.  Entitlement to service connection for SFW of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
following the Board's remand for evidentiary development in 
May 1998, the regional office (RO) readjudicated the issues 
of entitlement to a compensable evaluation for SFW of the 
left minor shoulder and entitlement to service connection for 
SFW of the back and left leg, and granted service connection 
for scar, SFW, left leg in a rating decision in December 
1998.  At that time, the RO also adjudicated the issue of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  Thereafter, 
the veteran filed a notice of disagreement that only 
addressed the issue of entitlement to a compensable rating 
for his service-connected left shoulder disability.  
Consequently, the Board finds that the only issues currently 
ready for appellate consideration are the issues of 
entitlement to service connection for SFW of the back, and a 
compensable rating for SFW of the left minor shoulder.

The Board further notes that the RO made a reasonable effort 
to comply with the requests set forth in the remand of May 
1998, and that the issue of entitlement to service connection 
for SFW of the back is ready for appellate review.  On the 
other hand, the Board notes that the issue of entitlement to 
a compensable rating for SFW of the left minor shoulder still 
requires additional medical development, and that this will 
be addressed more fully in the Remand portion of this 
decision.





FINDING OF FACT

Disability associated with residuals of SFW of the back, 
including scars, was not shown in service and is not 
currently shown.


CONCLUSION OF LAW

The claim for service connection for SFW of the back is 
denied as not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that to the extent that the 
veteran's claim for service connection for SFW of the back 
was capable of substantiation, the Board sought further 
development as to this issue in its remand of May 1998.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As was noted 
previously, the Board finds that the RO made a reasonable 
effort to comply with the requests set forth in the Board's 
remand, which included the scheduling of certain Department 
of Veterans Affairs (VA) orthopedic and neurological 
examinations that went forward in September 1998.  As the 
Board has ultimately found that the appellant has not met the 
initial burden of submitting a well-grounded claim, no 
further duty to assist the appellant in this claim has 
arisen.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1998).

The veteran's DD Form 214 reflects that the veteran was the 
recipient of various medals and commendations, including the 
Purple Heart Medal and the Bronze Star.

Service medical records reveal no complaints or treatment 
with respect to the veteran's back, and at the time of the 
veteran's separation examination in March 1970, evaluation of 
the spine revealed negative findings and the veteran denied 
any history of back trouble of any kind.  

VA Medical examination in May 1982 revealed no complaints or 
findings with respect to the veteran's back.

At the veteran's personal hearing in December 1996, the 
veteran testified that he had never had a problem with the 
two little scars on his back (transcript (T.) at p. 4).  He 
further indicated that he could sleep on his back when it was 
not bothering him (T. at p. 4).  

VA joint, spine, and muscle examination in September 1998 
revealed that the veteran reported that he was injured in 
Vietnam when he was hit with shrapnel in his left shoulder, 
legs and back.  All the wounds were reportedly superficial 
and surgery was not needed.  The veteran complained of back 
pain that was easily aggravated.  The back pain was 
apparently accompanied with occasional radicular and groin 
pain.  His work as a housekeeper would aggravate his back 
injury.  Examination of the spine revealed forward flexion of 
90 degrees, backward extension of 40 degrees, left and right 
lateral flexion of 35 degrees, left and right rotation of 40 
degrees, and no fixed deformity, no tenderness of his midline 
back, and no paravertebral tenderness.  X-rays of the 
lumbosacral spine were interpreted to reveal degenerative 
disc disease at L2-3 with prominent osteophytes to the left 
and degenerative facet changes bilaterally at L4-5 and L5-S1.  
The assessment included left back condition with 
musculoskeletal pain, and the examiner commented that this 
and other disabilities appeared to not have any objective 
evidence and were unlikely due to any superficial SFW's.  The 
examiner went on to comment that the back condition was in no 
way related to the SFW's.

VA neurological examination in September 1998 revealed that 
the veteran complained of moderate back pain with limitation 
of movement, and that his back complaints began in Vietnam.  
At this time, the veteran complained of intermittent mild 
back pain which was very infrequent with "one or two 
episodes once a month."  He then noted that the back pain 
would be made worse with increased exertion and that this 
would occur approximately once or twice a month.  Examination 
of the lumbar spine revealed no limitation of motion and no 
focal paraspinal tenderness.  In the assessment, the 
neurological examiner indicated that the veteran's back pain 
complaints were very minimal and were not bothersome to the 
veteran.  A magnetic resonance imaging (MRI) study of the 
lumbosacral spine was ordered to rule out radiculopathy of 
the left lower extremity and the study was interpreted to 
reveal negative findings and no evidence of lumbosacral 
radiculopathy.


II.  Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, supra.  The Court has also held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was "noted" 
during service or an applicable presumption period; (b) 
evidence showing post-service continuity of nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, supra.  Alternatively, 
service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Ibid.  

The Board has reviewed the record as to this claim, and first 
notes that the veteran's evidentiary assertions are 
sufficient and competent to establish that he experienced a 
SFW to his back during service, and this evidence may be 
sufficient to satisfy the second element of a well-grounded 
claim.  See also 38 C.F.R. § 1154(b).  The record does not 
demonstrate, however, that the veteran has met his burden as 
to the other two elements of a well-grounded claim.

First, while the veteran may be able to identify two small 
scars on his back as being attributable to the original SFW 
during service, he is not competent to assess any current 
disability associated with this wound, either related to his 
scars or otherwise. Under the case law, it is clear that a 
fundamental element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis).  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.  
The Board further finds that "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the "...impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case as to any residual 
related to the SFW of the back, including scars, and 
therefore element one is not satisfied.

Alternatively, this claim is also not well grounded due to 
the lack of evidence to satisfy element three, a nexus 
between any current residual disability associated with the 
SFW of the back and disease or injury in service.  The only 
evidence advanced to support the existence of this element of 
a well-grounded claim on the facts of this case is the 
evidentiary assertions of the veteran first advanced after 
service.  See Caluza v. Brown, supra.  However, the Court has 
said that claimants unversed in medicine are not competent to 
make medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, his assertion that a current back 
disability is related to certain symptoms the veteran 
experienced in service, carries no weight.  See Espiritu v. 
Derwinski, supra.

As for the medical evidence of record, there is no medical 
evidence which offers an etiology for any disability 
associated with the SFW of the back, and where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.  In fact, the Board 
notes that the only relevant medical opinion on point is 
against the claim, in that the VA orthopedic examiner has 
specifically opined that the veteran's current back 
disability is not related to the veteran's SFW's in service.  
In summary, the record as it now stands really contains no 
competent medical evidence providing a link between any 
disability associated with SFW's of the back, including 
scars, and the veteran's period of service.  In this regard, 
the analysis set forth by the Court in Savage concerning when 
lay evidentiary assertions can well ground a claim on the 
basis of chronicity or continuity of symptoms would appear to 
the Board to clearly indicate that, while the appellant is 
competent to describe manifestations, he is not competent to 
causally link those manifestations of an underlying 
disability, unless the disability itself is one that a lay 
party can perceive.  Id. at 495-97.  While the veteran is 
certainly able to identify residual scars, disability 
associated with those scars can not be established by lay 
testimony and/or statements.  Thus, the veteran's claim is 
clearly not well grounded in that it lacks the requisite 
medical evidence to establish current disability and/or the 
requisite medical evidence to establish "nexus" between 
current disability and service.  Caluza v. Brown, supra.


ORDER

The claim for service connection for SFW of the back is 
denied as not well grounded.


REMAND

With respect to the issue of entitlement to a compensable 
evaluation for SFW of the left minor shoulder, the Board 
notes that in its remand of May 1998, the Board requested 
that the RO obtain a neurological examination and an opinion 
from the examiner as to the degree of medical probability 
that any current muscle and/or neurological disability found 
in the veteran's left minor shoulder was causally related to 
SFW of the left shoulder.  The Board notes that the RO sought 
and ultimately obtained a neurological examination pursuant 
to the Board's request in September 1998.  

However, the Board has reviewed the examination report from 
this examination and has concluded that the opinion provided 
requires further clarification.  More specifically, after 
completing the requested examination, the examiner provided 
the opinion that there was "[m]inimal to mild weakness and 
wasting involving left shoulder girdle area, also which could 
be secondary to shrapnel injury in the past; however, in view 
of his recent complaints of worsening of pain as well as 
numbness in left distal upper extremity, the possibility of 
partial complexity of focal nerve entrapment syndrome exists, 
and the veteran has already been scheduled for an 
electromyography and nerve conduction to rule out nerve 
entrapment at Bay Pines Veteran's Administration Hospital."  
The Board finds that it is unclear from the opinion as to 
whether the examiner finds that there is a relationship 
between current neurological left shoulder disability and the 
SFW of the left shoulder, or whether the examiner has 
determined that such disability is unrelated to the veteran's 
service-connected SFW of the left shoulder.  Consequently, 
the Board finds that remand is again warranted for further 
medical development.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his left shoulder.  
After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to the left shoulder.

2.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the X-ray films, the most recent VA 
medical reports, and this remand) to be 
reviewed, preferably by the same 
physician who provided the medical 
opinion arising out of the VA 
neurological examination in September 
1998, in order to formulate a response to 
the following question:

With respect to any muscle and/or 
neurological disability found in the 
veteran's left minor shoulder, the 
examiner is requested to provide an 
opinion as to the degree of medical 
probability that there is a causal 
relationship between any current muscle 
and/or neurological disability of the 
left minor shoulder and the SFW of the 
left shoulder.

If the examiner finds that a medical 
examination of the veteran is necessary 
in order to provide the above requested 
opinion, the RO should schedule such an 
examination.  If the same examiner is not 
available, another qualified physician 
should be requested to respond to the 
above.  If that physician believes and 
examination is required to provide a 
response, appropriate action should be 
taken to schedule an examination. 

Any opinion expressed must be accompanied 
by a complete rationale.  If the examiner 
concludes that the above question can not 
be answered without resort to 
speculation, the examiner should so 
indicate.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to a compensable evaluation 
for SFW of the left minor shoulder.  

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide






expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

